EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of A123 Systems, Inc., dated as of August 27, 2012 is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. WANXIANG GROUP CORPORATION By: /s/Guanqiu Lu Name: Guanqiu Lu Title: Chairman of the Board WANXIANG AMERICA CORPORATION By: /s/Pin Ni Name: Pin Ni Title: President WANXIANG MANAGEMENT DEVELOPMENT INCENTIVE FOUNDATION By: /s/Guanqiu Lu Name: Guanqiu Lu Title: President and Chairman of the Board GUANQIU DEVELOPMENT FOUNDATION By: /s/Guanqiu Lu Name: Guanqiu Lu Title:
